Title: From Thomas Jefferson to Thomas Pinckney, 4 June 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia June 4. 1793.

I wrote you last on the 7th. of May, since which I have received yours of Mar. 12. Apr. 5. 6. 6. and 10.
Tho’ the character of Mr. Albion Coxe here was not exactly what we would have wished, yet he will be received if he can give the security required by law. With respect to Mr. Holloway, my former letters will have informed you that the necessity of proceeding in our coinage would admit no longer delay in the appointment of officers; and that for this reason a day was fixed after which even Drost could not be received. The same reason operates more powerfully against Mr. Holloway; the office he desired cannot remain so long unfilled, and we shall be obliged to fill it immediately with some one of the candidates here, some of whom indeed are pretty good. The box of coins, which you mention to have forwarded from Mr. Digges, has not come to hand.
With respect to the advance of monies to Mr. Wilson, my letter of the 16th. of March has answered you fully, by observing that no money has been provided by law for advances in such cases, and that were it to be done in one, it must be done in all of the same kind, which would open a very wide feild indeed.—The register of the ship Philadelphia packet is received and shall be immediately returned to the Treasury.—Your  information that we are not likely to obtain any protection for our seamen in British ports, or against British officers on the high seas, is of a serious nature indeed. It contrasts remarkeably with the multiplied applications we are receiving from the British minister here for protection to their seamen, vessels and property within our ports and bays, which we are complying with with the most exact justice. However I shall hazard no further reflection on the subject thro the present channel of conveyance. You will be pleased to bear in mind what I wrote you on the subject of M. de la Fayette, to consider it as an object of interest in this country, and to let me know what may be expected in the case. I have the honor to be with great & sincere esteem Dr. Sir Your most obedt. & most humble servt

Th: Jefferson


P.S. June 5. Your letter of Apr. 15. is this moment received, as also the box of medals.

